Citation Nr: 0412808	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected anxiety neurosis, manifested by nausea, vomiting, 
epigastria distress, and tachycardia, currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1948 to December 
1948.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By a rating decision issued in May 2002, 
the RO granted an increased evaluation for anxiety neurosis, 
manifested by nausea, vomiting, epigastric distress and 
tachycardia, to 50 percent, effective December 18, 2001.  By 
a rating decision issued in September 2002, the RO denied 
entitlement to TDIU.  The veteran disagreed with the May 2002 
rating decision in June 2002 and a statement of the case was 
issued in June 2002.  The veteran's timely substantive appeal 
was received in July 2002.  The veteran disagreed with the 
September 2002 rating decision in September 2002 and a 
statement of the case was issued in October 2002.  The 
veteran's timely substantive appeal was received in November 
2002.

By a rating decision prepared in July 2003 and issued in 
August 2003, the RO denied a claim of entitlement to service 
connection for a myocardial infarction.  The veteran 
testified as to his disagreement with that rating decision at 
a Travel Board hearing conducted in September 2003, the 
transcript of which is in writing and in the claims file.  
The claim of entitlement to an award of TDIU which is on 
appeal at this time before the Board cannot be decided until 
the claim of entitlement to service connection for a 
myocardial infarction has been adjudicated, because the 
outcome of the claim for service connection for myocardial 
infarction could certainly affect the outcome of the claim 
for TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined with an issue on appeal does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  The claim for 
service connection for a myocardial infarction is addressed 
in the REMAND appended to this decision.

In his November 2002 substantive appeal, the veteran 
requested a Travel Board hearing.  The requested hearing was 
conducted in September 2003 by the undersigned Veterans Law 
Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


REMAND

At his September 2003 Travel Board hearing, the veteran 
testified that his service-connected anxiety disorder had 
become much more severe since his last VA examination, 
conducted in March 2002.  The veteran testified that he 
continued to have four or more panic attacks each week and 
that he had frequent arguments with his family members.  He 
also testified that he felt compelled to perform certain 
actions, such as touching the right side of the door as he 
left a room, looking up and praying when he went past a light 
switch, and making ritual spitting noises at certain 
intervals.  He felt that something bad, such as an injury, 
would occur if he failed to perform those actions.  He 
testified that he heard voices at times even when no one was 
there.  He reported that the frequency of nausea and vomiting 
had increased to four or five times a week.  The Board notes 
that the veteran's ritual behaviors, spitting noises, and 
frequent nausea and vomiting were not noted at the time of 
the March 2002 VA examination.  Further examination is 
required.

The veteran's claim of entitlement to an award of TDIU cannot 
be reviewed on appeal until development and adjudication of 
the claim for an increased evaluation for service-connected 
anxiety neurosis is completed.  As also noted above, the 
veteran's disagreement with the denial of a claim for service 
connection for a myocardial infarction must be addressed 
before the veteran's claim of entitlement to TDIU may be 
adjudicated on appeal.  The claim for TDIU is deferred until 
these claims have been adjudicated.  

Also, because there have been numerous decisions of the 
United States Court of Appeals for Veterans Claims 
interpreting VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) subsequent to the RO's decisions in this 
case, the record should be examined to assure that all notice 
required under VCAA has been provided.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be notified that 
he should submit or identify any evidence 
which is not already of record which he 
believes might be relevant to assist him 
in establishing any claim.  Any notice 
given, or action taken, should comply 
with the holdings of DAV, supra, and 
Quartuccio, supra, as well as any other 
controlling guidance provided after the 
issuance of this Board remand.  The 
claims file should be reviewed to assure 
that requirements under the VCAA have 
been met.

2.  The AMC should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
anxiety neurosis since the VA examination 
in March 2002, or who have treated him at 
any time for myocardial infarction, 
including Dr. L., identified at the 
veteran's Travel Board hearing (Tr. at 
29) or who would have clinical records 
reflecting his ability to perform the 
tasks required for employment.   
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

3.  The veteran should also be requested 
to identify any other sources of 
information regarding the severity of his 
service-connected anxiety neurosis or the 
extent of his industrial capability, 
including such types of alternative 
evidence as statements from friends or 
others who may have observed relevant 
symptoms, or records such as reports of 
examinations for employment purposes, 
employment medical records, reports of 
insurance examinations, or any other 
evidence which might substantiate the 
claimant's contentions.  

4.  If relevant records sought cannot be 
obtained, the veteran should be notified, 
and the efforts used to obtain those 
records, and any further action to be 
taken with respect to the claim(s) should 
be described.  38 U.S.C.A. § 5103A(b)(2).

5.  The veteran should be afforded VA 
psychiatric examination to ascertain the 
current severity of the service-connected 
anxiety neurosis.  The claims file must 
be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any indicated special 
studies must be conducted.  The examiner 
should describe the symptoms considered 
to be manifestations of the service-
connected anxiety neurosis, and should 
describe those manifestations in detail.  
Any opinions expressed by the reviewer 
must be accompanied by a complete 
rationale.

6.  The veteran's claims file, including 
all evidence obtained following Remand, 
should be reviewed by an appropriate VA 
specialist(s) for the purpose of 
determining whether it is at least as 
likely as not that a myocardial 
infarction is etiologically related to 
service-connected anxiety neurosis.  If 
any reviewer determines that examination 
of the veteran is required in order to 
provide the requested opinion, such 
examination should be conducted.  

Thereafter, the veteran's claims file, 
including all evidence obtained following 
Remand, should be reviewed by an 
appropriate VA specialist(s) for the 
purpose of determining what tasks 
required for employment are precluded by 
the veteran's service-connected 
disability or disabilities.  The list of 
service-connected disability or 
disabilities should be specifically 
identified for the reviewer.  If the 
reviewer determines that examination of 
the veteran is required in order to 
provide the requested information 
regarding industrial activities precluded 
by service-connected disability or 
disabilities, examination should be 
conducted.  

The claims file should again be reviewed 
to ensure that all of the foregoing 
requested development has been completed, 
in particular, that requested examination 
report(s) and required medical opinions 
are responsive to and in complete 
compliance with the requirements of this 
remand, and that notification 
requirements and development procedures 
required by the VCAA have been satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the veteran's 
claim for service connection for 
myocardial infarction should be 
adjudicated and his claims for an 
increased evaluation for anxiety neurosis 
and TDIU should then be adjudicated.  The 
veteran should be specifically informed 
that substantive appeal must be completed 
following issuance of a statement of the 
case if the veteran wishes to bring the 
claim of entitlement to service 
connection for myocardial infarction 
before the Board, and he should be 
informed of the time within which he may 
submit a timely substantive appeal.

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, a statement of the case (SOC) or 
supplemental statement of the case (SSOC) should be issued.  
The SOC or SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
claim.  A reasonable period of time for a response should be 
afforded.  Thereafter, each claim for which a timely 
substantive appeal has been submitted should be returned to 
the Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

